Title: To Benjamin Franklin from Landais, 6 April 1779
From: Landais, Pierre
To: Franklin, Benjamin


Please Your Excellency
Brest April 6th 1779
I received Your favour of the 27th ult. It is true I would Chuse rather all Americains for the Ship’s crew than part of it french for that mixture has ever since the begining of the war brought trouble and discontent on board the Ships have had it beside they Should be of litle use having no officers that tock french, However I would prefer to have Some of them to Complet the Ship crew with, than English men; But I believe difficult to obtain french Seamen Since they refuse for this Ship the Americains they have aboard their Ships upon pretence they were taken in english vessels.
I landed according to the Honnble John Adam Consent and Mr shweighauser orders all the Mutiners the 26th ult. I have had the Caulkers and Smiths at work the last ever since the 19th Past, the Iron was So bretle that it is a wonder the Ship came here with her masts Standing.
I received the agreeable news (the 3d) from Mr shweighauser of the arival of a Cartel Vessel at Nantes with ningty Seven Americains aboard, But his orders in the Same letter to take ninety three prisonners out of the guard Ship here to Carry with me to exchange for those Sent at Nantes are venturing Some, in his letter to Mr Cottentin he write him to advise me to put them all in Irons, accordingly I have ordered them to be made immediatly, but all those precautions Might not be Sufficient to prevent the danger of having the Ship taken from us by those prisonners and the mutiners remaning aboard unknown for to comply with those orders the Securist way, I will do my utmost to get ready to Sail in two days time for to have the benefit of the Company of a french frigate Bound to the Same Harbour if I possibly Can: but I am to observe your Excellency that it was reported to me the Ship Company had resolved not to waigh the anchor unless money be geven to them in which case I Should be yet prevented of getting under Sail tell the agent would order what to do.
Three men have desarted the Ship lately one of which name James mason(?) ran away yesterday morning from the Boat being watering ashore and went to enlist in Dillon Regiment Embark’d unboard french man of war, I was ackwainted with the fact about four in the afternoon by two of my men whom had been in a house where he was confined and had Spoke to him and to the officer belonging the Same Regiment to which they asked for to have the Same man delivered to the guard they had brought with them in which they were denied, as Soon I knew what passed I went for to claim the deserter I Saw him going with the officer in a Boat I followed him onboard a transport Ship Call’d (they told me) the interressant, I told the officer (whose name is Weense[?]) the man he had was belong to my Ship Since Boston and ask’d him to deliver me the man he told me he would not, I aplyed to Mr de la Porte Intendent that Gentlemen told me he could do nothing in that Case, I told him that the deserter was as I thought an American, was maried and had Children in America as I had heard from Some of my Ship Company, but he pruve to be Irishman (that, is nothing to the Case) Mr. De la Porte told me to Seek Mr De La Prevalay that Commander of the Harbour told me he had nothing to do with it, to go to Comte D’orvilliers this Commander here of the Navy told me he could not do any thing but to aply to the Colonel Dillon him Self who told me as the deserter he was born an Irisman right to have him and would not part with him. Seeking he is determined to keep the man against all right. I believe my Self obliged to akwaint Your Excellency of the matter that you may do any thing in this case you Well thing proper for to prevent the Same for the futur.
I am with the Greateast Respect Your Excellency, Most Obeidient most humble Servant—
P Landais.
To his Excellency Bn Franklin Minister Plenipotentary of the united States of America
 
Addressed: To / His Excellency Bn Franklin Minister—/ Plenipotentiary of the united States of America / At Passy / Paris
Notations in different hands: P Landais April 6. 79. / P. Landais 6th avril 1779. De Brest.
